Case: 09-60657     Document: 00511185942          Page: 1    Date Filed: 07/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 27, 2010
                                     No. 09-60657
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

EDGAR ARMANDO CANIZ-GARCIA; GLORIA MARINA ORDONEZ,

                                                   Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A070 526 768
                                BIA No. A072 453 754


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Edgar Armando Caniz-Garica (Caniz) and his wife, Gloria Marina
Ordonez, petition for review of the denial of their applications for asylum,
withholding of removal, cancellation of removal, and relief under the Nicaraguan
Adjustment and Central American Relief Act (NACARA). We review factual
findings of the BIA and IJ for substantial evidence and questions of law de novo.
Zhu v. Gonzales, 493 F.3d 588, 593-94 (5th Cir. 2007).                  Under substantial


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60657    Document: 00511185942 Page: 2          Date Filed: 07/27/2010
                                 No. 09-60657

evidence review, we may not reverse factual findings unless the evidence
compels a contrary conclusion. Id.
      According to Caniz, the record establishes that he is likely to face
persecution if he is removed to Guatemala because his father was killed due to
his participation in the Christian Democracy Party.             The denial of his
applications for asylum and withholding of removal is supported by substantial
evidence. See id. Caniz has not identified the people who killed his father or
alleged or shown that he has received threats from the same people. His mother
and sister live in his hometown and have not been harmed, and he has returned
to Guatemala at least twice and has not suffered any harm. See Eduard v.
Ashcroft, 379 F.3d 182, 193 (5th Cir. 2004). Caniz has not shown that there is
a nexus between the alleged persecution and one of the statutorily protected
grounds. See Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). He has also failed
to show that he could not relocate to another area of Guatemala to avoid
persecution. See 8 C.F.R. § 208.13(b)(2)(ii); see also 8 C.F.R. § 208.16(b)(1)(i)(B).
Because he has not shown that he is eligible for asylum, he has also failed to
show that he is eligible for withholding of removal. See Efe v. Ashcroft, 293 F.3d
899, 906 (5th Cir. 2002).
      Ordonez does not challenge the denial of her application for cancellation
of removal in her petition for review. Accordingly, she has waived any challenge
she might have raised regarding that decision. See Hongyok v. Gonzales, 492
F.3d 547, 551 n.5 (5th Cir. 2007).
      Caniz and Ordonez did not exhaust their administrative remedies
concerning their NACARA claims in their appeal to the BIA. See Omari v.
Holder, 562 F.3d 314, 318 (5th Cir. 2009); 8 U.S.C. § 1252(a)(1), (d). Therefore,
we lack jurisdiction to consider these claims. See Omari, 562 F.3d at 318-19.
      PETITION DENIED.




                                          2